                  Case 19-11626-LSS          Doc 1420   Filed 07/22/20   Page 1 of 1


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       )   Chapter 11
                                                             )
PES HOLDINGS, LLC, et al.,                                   )   Case No. 19-11626 (LSS)
                                                             )
                                  Debtors.                   )   (Jointly Administered)
                                                             )


                        ORDER SCHEDULING OMNIBUS HEARING DATE

                 IT IS HEREBY ORDERED that the following omnibus hearing date has been

scheduled in the above-captioned matter:

                 DATE                                        TIME

                 August 25, 2020                             10:00 a.m. prevailing Eastern Time


                 IT IS HEREBY FURTHER ORDERED that the hearing shall take place at the

United States Bankruptcy Court for the District of Delaware, 824 Market Street, 6th Floor,

Courtroom No. 2, Wilmington, Delaware 19801.




                                                        LAURIE SELBER SILVERSTEIN
         Dated: July 21st, 2020                         UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware
DOCS_DE:224790.6 70753/001
